 



Exhibit 10.1
____________ Shares
SUPERCONDUCTOR TECHNOLOGIES INC.
Shares of Common Stock
($0.001 par value)
PLACEMENT AGENT AGREEMENT
August 10, 2005
SG COWEN & CO., LLC
1221 Avenue of the Americas
New York, New York 10020
Dear Sirs:
     Superconductor Technologies Inc., a Delaware corporation (the “Company”),
proposes to sell to the Purchasers, pursuant to the terms of this Placement
Agent Agreement (this “Agreement”) and the Subscription Agreements in the form
of Exhibit A attached hereto (the “Subscription Agreements”) entered into with
the Purchasers identified therein (each a “Purchaser” and, collectively, the
“Purchasers”), an aggregate of (i) 20,547,945 shares of Common Stock, $0.001 par
value (the “Common Stock”), of the Company and (ii) 4,109,589 warrants
substantially in the form of Exhibit B hereto (the “Warrants,” such number of
warrants being equal to twenty percent (20%) of the number of shares of stock
proposed to be sold by the Company to the Purchasers) to purchase the Common
Stock. The aggregate of 17,123,288 shares so proposed to be sold is hereinafter
referred to as the “Firm Stock” and the 3,424,658 warrants so proposed to be
sold is hereinafter referred to as the “Firm Warrants,” and together with the
Firm Stock, the “Firm Securities”). The Company also proposes to sell to the
Purchasers, upon the terms and conditions set forth in Section 3(b) hereof, up
to an additional 3,424,658 shares of Common Stock (such number of shares of
Common Stock being equal to twenty percent (20%) of the number of shares of Firm
Stock proposed to be sold by the Company to the Purchasers, the “Option Stock,”
and together with the Firm Stock, the “Stock”) and 684,932 warrants to purchase
the Common Stock (such number of warrants being equal to twenty percent (20%) of
the number of shares of Option Stock proposed to be sold by the Company to the
Purchasers, the “Option Warrants,” and together with the Option Stock, the
“Option Securities”). The Firm Securities and the Option Securities are
hereinafter collectively referred to as the “Securities.” The Company hereby
confirms its agreement with SG Cowen & Co., LLC (“SG Cowen”) as follows (certain
terms used herein are defined in Section 13 hereof):
1. AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:
(a) The Company hereby authorizes SG Cowen to act as its exclusive agent (in
such capacity, the “Placement Agent”) to solicit offers for the purchase of all
or part of the Securities from the Company in connection with the proposed
offering of the Securities (the “Offering”). Until the final Closing Date, the
Company shall not,

 



--------------------------------------------------------------------------------



 



without the prior consent of the Placement Agent, solicit or accept offers to
purchase Securities otherwise than through the Placement Agent.
(b) The Placement Agent agrees, as agent of the Company, to use its best efforts
to solicit offers to purchase the Securities from the Company on the terms and
subject to the conditions set forth in the Base Prospectus (as defined below)
and the Prospectus Supplement (as defined below). The Placement Agent shall make
commercially reasonable efforts to assist the Company in obtaining performance
by each Purchaser whose offer to purchase Securities has been solicited by the
Placement Agent and accepted by the Company, but the Placement Agent shall not,
except as otherwise provided in this Agreement, be obligated to disclose the
identity of any potential purchaser or have any liability to the Company in the
event any such purchase is not consummated for any reason. Under no
circumstances will the Placement Agent be obligated to purchase any Securities
for its own account and, in soliciting purchases of Securities, the Placement
Agent shall act solely as the Company’s agent and not as principal.
Notwithstanding the foregoing and except as otherwise provided in Section 1(c),
it is understood and agreed that the Placement Agent (or its affiliates) may,
solely at its discretion and without any obligation to do so, purchase
Securities as principal.
(c) Subject to the provisions of this Section 1, offers for the purchase of
Securities may be solicited by the Placement Agent as agent for the Company at
such times and in such amounts as the Placement Agent deems advisable. The
Placement Agent shall communicate to the Company, orally or in writing, each
reasonable offer to purchase Securities received by it as agent of the Company.
The Company shall have the sole right to accept offers to purchase the
Securities and may reject any such offer, in whole or in part. The Placement
Agent shall have the right, in its discretion reasonably exercised, without
notice to the Company, to reject any offer to purchase Securities received by
it, in whole or in part, and any such rejection shall not be deemed a breach of
its agreement contained herein.
(d) The purchases of the Securities by the Purchasers shall be evidenced by the
execution of the Subscription Agreements by each of the parties thereto.
(e) As compensation for services rendered, on each Closing Date the Company
shall pay to the Placement Agent by wire transfer of immediately available funds
to an account or accounts designated by the Placement Agent, an amount equal to
six percent (6%) of the gross proceeds received by the Company from the sale of
the Securities on such Closing Date.
(f) No Securities which the Company has agreed to sell pursuant to this
Agreement shall be deemed to have been purchased and paid for, or sold by the
Company, until such Securities shall have been delivered to the Purchaser
thereof against payment by such Purchaser. If the Company shall default in its
obligations to deliver Securities to a Purchaser whose offer it has accepted,
the Company shall indemnify and hold the Placement Agent harmless against any
loss, claim or damage arising from or as a result of such default by the
Company.
(g) The Placement Agent shall make reasonable efforts to obtain a communication
from the National Association of Securities Dealers, Inc. (“NASD”) indicating
that

2



--------------------------------------------------------------------------------



 



the NASD shall have raised no objection to the fairness and reasonableness of
the placement agent terms and arrangements.
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND ITS SUBSIDIARY. The Company
and its Subsidiary (as defined below) represent and warrant to, and agree with,
the Placement Agent and the Purchasers that:
(a) The Company meets the requirements for use of Form S-3 under the Securities
Act of 1933, as amended (the “Securities Act”), and has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on such form (Registration File No. 333-111818), which became effective as of
March 17, 2004, for the registration under the Securities Act of the Securities,
including, but not limited to, any shares of Common Stock issuable upon exercise
of the Warrants (the “Warrant Stock”). Such registration statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act and
complies with said Rule. The Company will file with the Commission pursuant to,
and in compliance with, Rule 424(b) under the Securities Act, and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Securities and the plan of
distribution thereof. Such registration statement, including the exhibits
thereto, as amended at the date of this Agreement, is hereinafter called the
“Registration Statement”; such prospectus in the form in which it appears in the
Registration Statement is hereinafter called the “Base Prospectus”; and the
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called a “Prospectus Supplement.” Any reference
herein to the Registration Statement, the Base Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the documents incorporated by
reference therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the date of this Agreement, or the issue date of
the Base Prospectus or the Prospectus Supplement, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “set forth” or “stated” in the Registration Statement, the Base
Prospectus or the Prospectus Supplement (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement, the Base Prospectus or the Prospectus
Supplement, as the case may be. No stop order suspending the effectiveness of
the Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement has been issued, and no proceeding for any such purpose is pending or
has been initiated or, to the Company’s knowledge, is threatened by the
Commission.

3



--------------------------------------------------------------------------------



 



(b) The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus and the Prospectus Supplement, each as of its
respective date, comply in all material respects with the Securities Act and the
Exchange Act and the applicable Rules and Regulations. Each of the Base
Prospectus and the Prospectus Supplement, as amended or supplemented, did not
and will not contain as of the date thereof any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein not misleading; and any further documents so filed
and incorporated by reference in the Base Prospectus or Prospectus Supplement,
when such documents are filed with the Commission, will conform in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. Notwithstanding the foregoing, the Company makes no
representations or warranties as to information, if any, contained in or omitted
from the Prospectus Supplement or any amendment thereof or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Placement Agent specifically for use in the
Registration Statement or the Prospectus Supplement, which information the
parties hereto agree is limited to the Placement Agent’s Information as defined
in Section 15. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
Offering that (x) have not been filed as required pursuant to the Securities Act
or (y) will not be filed within the requisite time period. There are no
contracts or other documents required to be described in the Base Prospectus or
Prospectus Supplement, or to be filed as exhibits or schedules to the
Registration Statement, which have not been described or filed as required.
(c) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts filed as a part thereof, and
conformed copies of the Registration Statement (without exhibits) and the Base
Prospectus and the Prospectus Supplement, as amended or supplemented, in such
quantities and at such places as the Placement Agent reasonably requests.
Neither the Company nor any of its directors and officers has distributed and
none of them will distribute, prior to the completion of the distribution of
Securities, any offering material in connection with the offering and sale of
the Securities other than the Base Prospectus, the Prospectus

4



--------------------------------------------------------------------------------



 



Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.
(d) Each of the Company and Conductus, Inc., a wholly-owned subsidiary of the
Company (the “Subsidiary”), has been duly organized and are validly existing as
corporations or other legal entities in good standing (or the equivalent
thereof, if any) under the laws of their respective jurisdictions of
incorporation, are duly qualified to do business and are in good standing (or
the equivalent thereof, if any) as foreign corporations in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and has all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified and in good standing or have such power or authority would not have,
singularly or in the aggregate, a material adverse effect on the condition
(financial or otherwise), results of operations, business, properties or
prospects of the Company and its Subsidiary taken as a whole (a “Material
Adverse Effect”).
(e) The Securities and the Warrant Stock to be issued and sold by the Company
pursuant to the Subscription Agreements have been duly and validly authorized
and, when issued and delivered against payment therefor as provided herein, will
be duly and validly issued, fully paid and nonassessable and free of any
preemptive or similar rights. The Securities and the Warrant Stock conform to
the description thereof contained in the Base Prospectus and the Prospectus
Supplement.
(f) The Company has an authorized capitalization as set forth in the Base
Prospectus and the Prospectus Supplement, all of the issued and outstanding
shares of capital stock of the Company have been duly and validly authorized and
issued, are fully paid and non-assessable, have been issued in compliance with
federal and state securities laws, and conform to the description thereof
contained in the Base Prospectus and the Prospectus Supplement. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or its Subsidiary that have
been granted by the Company other than those accurately described in the Base
Prospectus and the Prospectus Supplement. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the Base Prospectus and the
Prospectus Supplement accurately and fairly present the information required to
be shown with respect to such plans, arrangements, options and rights.
(g) All the outstanding shares of capital stock of the Subsidiary have been duly
authorized and validly issued, are fully paid and nonassessable and, except to
the extent set forth in the Base Prospectus and the Prospectus Supplement, are
owned directly by the Company, and except as set forth on Schedule I are free
and clear of any claim, lien, encumbrance, security interest, defect or
restriction upon voting or transfer or any other claim of any kind (“Liens”).
(h) The Company has the full right, power and authority to enter into this
Agreement, each of the Subscription Agreements and the Warrants and to perform

5



--------------------------------------------------------------------------------



 



and to discharge its obligations hereunder and thereunder; and this Agreement,
each of the Subscription Agreements and the Warrants has been duly authorized,
executed and delivered by the Company, and constitutes a valid and binding
obligation of the Company enforceable in accordance with its terms.
(i) The execution, delivery and performance of this Agreement, each of the
Subscription Agreements and the Warrants by the Company and the consummation of
the transactions contemplated hereby and thereby will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or its
Subsidiary is a party or by which the Company or its Subsidiary is bound or to
which any of the property or assets of the Company or its Subsidiary is subject,
except where such conflict, breach, violation or default would not reasonably be
expected to have a Material Adverse Effect, nor will such actions result in any
violation of the provisions of the charter or by-laws of the Company or its
Subsidiary or any statute, law, rule or regulation or any judgment, order or
decree of any court or governmental agency or body having jurisdiction over the
Company or its Subsidiary or any of their properties or assets.
(j) There is no franchise, contract, lease, instrument or other document of a
character required by the Securities Act or the Rules and Regulations to be
described in the Base Prospectus and the Prospectus Supplement, or to be filed
as an exhibit to the Registration Statement, which is not described or filed as
required; and all statements summarizing any such franchises, contracts, leases,
instruments or other documents or legal matters contained in the Registration
Statement are accurate and complete in all material respects. Other than as
described in the Base Prospectus and the Prospectus Supplement, no such
franchise, contract, lease, instrument or other document has been suspended or
terminated for convenience or default by the Company or any of the other parties
thereto, the Company has not sent or received any communication regarding intent
not to renew any such franchise, contract, lease, instrument or other document,
and the Company has not received notice or any other knowledge of any such
pending or threatened suspension, termination or non-renewal, except for such
pending or threatened suspensions, terminations or non-renewals that would not
reasonably be expected to, singularly or in the aggregate, have a Material
Adverse Effect.
(k) All existing minute books of the Company and its Subsidiary, including all
existing records of all meetings and actions of the board of directors
(including, Audit, Compensation, Nomination/Corporate Governance and other board
committees) and stockholders of the Company through the date of the latest
meeting and action (collectively, the “Corporate Records”) have been made
available to the Placement Agent and counsel for the Placement Agent. All such
Corporate Records are complete and accurately reflect, in all material respects,
all transactions referred to in such Corporate Records. There are no material
transactions, agreements or other actions of the Company that are not properly
approved and/or recorded in the Corporate Records.
(l) No consent, approval, authorization, filing with or order of or registration
with, any court or governmental agency or body is required in connection with
the transactions contemplated herein or in the Subscription Agreements, except
such as have been obtained or made under the Securities Act or the Exchange Act
and such as

6



--------------------------------------------------------------------------------



 



may be required under the securities, or blue sky, laws of any jurisdiction or
the by-laws and rules of the NASD in connection with the offer and sale of the
Securities by the Company in the manner contemplated herein and in the Base
Prospectus and the Prospectus Supplement.
(m) Except as described in the Base Prospectus and the Prospectus Supplement,
(i) no person has the right, contractual or otherwise, to cause the Company to
issue or sell to it any             shares of Common Stock or shares of any
other capital stock or other equity interests of the Company, (ii) no person has
any preemptive rights, resale rights, rights of first refusal or other rights to
purchase any shares of Common Stock or shares of any other capital stock or
other securities of the Company, and (iii) except as provided herein, no person
has the right to act as an underwriter, placement agent or financial advisor to
the Company in connection with and as a result of the offer and sale of the
Securities, in the case of each of the foregoing clauses (i), (ii) and (iii),
whether as a result of the filing or effectiveness of the Registration Statement
or the sale of the Securities as contemplated thereby or otherwise; no person
has the right, contractual or otherwise, to cause the Company to register under
the Securities Act any shares of Common Stock or shares of any other capital
stock or other securities of the Company, or to include any such shares or
interests in the Registration Statement or the offering contemplated thereby,
whether as a result of the filing or effectiveness of the Registration Statement
or the sale of the Securities as contemplated thereby or otherwise, except for
persons and entities who have expressly waived such right or who have been given
timely and proper notice and have failed to exercise such right within the time
or times required under the terms and conditions of such right, and the Company
is not required to file any registration statement for the registration of any
securities of any person or register any such securities pursuant to any other
registration statement filed by the Company under the Securities Act for a
period of at least 90 days after the date hereof.
(n) The financial statements, together with the related notes and schedules, of
the Company included in the Base Prospectus, the Prospectus Supplement or the
Registration Statement, or incorporated by reference therein, as the case may
be, present fairly the financial condition, results of operations and cash flows
of the Company and its consolidated subsidiary and other consolidated entities
as of the dates and for the periods indicated, comply in all material respects
with the Securities Act and the Rules and Regulations thereunder, and have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved. No other financial
statements or supporting schedules or exhibits are required by the Securities
Act or the Rules and Regulations thereunder to be included in the Base
Prospectus, the Prospectus Supplement or the Registration Statement, or
incorporated by reference therein, as the case may be.
(o) Except as set forth in the Base Prospectus and the Prospectus Supplement,
there is no legal or governmental proceeding pending to which the Company or its
Subsidiary is a party or of which any property or assets of the Company or its
Subsidiary is the subject which is required to be described in the Base
Prospectus or the Prospectus Supplement and is not described therein, or which,
singularly or in the aggregate, if determined adversely to the Company or its
Subsidiary, might have a Material Adverse Effect or would prevent or adversely
affect the ability of the Company to perform its obligations under this
Agreement; and to the Company’s

7



--------------------------------------------------------------------------------



 



knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.
(p) The Company and its Subsidiary have good and marketable title to all
property (real and personal) described in the Registration Statement, the Base
Prospectus and the Prospectus Supplement as being owned by the Company or its
Subsidiary, free and clear of all Liens, except for those Liens that do not
materially interfere with the use made or proposed to be made of such property
by the Company or its Subsidiary or that would not have a Material Adverse
Effect; all the property described in the Registration Statement, the Base
Prospectus and the Prospectus Supplement as being held under lease by the
Company or its Subsidiary is held thereby under valid, subsisting and
enforceable leases except where the failure of a lease to be valid, subsisting
or enforceable would not have a Material Adverse Effect.
(q) Neither the Company nor its Subsidiary is (i) in violation of any provision
of its charter or bylaws, (ii) in default in any respect, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant, or
condition of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject, or (iii) in violation in any respect of any
statute, law, rule, regulation, ordinance, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company, its Subsidiary or any of
its properties, as applicable, except, with respect to clauses (ii) and (iii),
any violations or defaults which, singularly or in the aggregate, would not have
a Material Adverse Effect.
(r) The contracts described in the Company’s regular reports on Forms 10-Q,
10-K, and 8-K as filed by the Company with the Commission or incorporated by
reference therein that are material to the Company are in full force and effect
on the date hereof, and neither the Company nor, to the Company’s knowledge, any
other party to such contracts is in breach of or default under any of such
contracts which would have a Material Adverse Effect.
(s) No labor problem or dispute with the employees of the Company exists or, to
the Company’s knowledge, is threatened or imminent, which might be expected to
have a Material Adverse Effect. The Company is not aware that any key employee
or significant group of employees of the Company or its Subsidiary plans to
terminate employment with the Company or such Subsidiary.
(t) Each of the Company and its Subsidiary has fulfilled its obligations, if
any, under the minimum funding standards of Section 302 of the United States
Employee Retirement Income Security Act of 1974 (“ERISA”) and the regulations
and published interpretations thereunder with respect to each “plan” (as defined
in Section 3(3) of ERISA and such regulations and published interpretations) in
which employees of the Company and its Subsidiary are eligible to participate
and each such plan is in compliance in all material respects with the presently
applicable provisions of ERISA and such regulations and published
interpretations. No “prohibited transaction” (as defined in Section 406 of
ERISA, or Section 4975 of the Internal

8



--------------------------------------------------------------------------------



 



Revenue Code of 1986, as amended from time to time (the “Code”)) has occurred
with respect to any employee benefit plan which could have a Material Adverse
Effect. Each of the Company and its Subsidiary has not incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA. Each “pension plan” (as defined in ERISA) for which the Company would
have any liability that is intended to be qualified under Section 401(a) of the
Code is so qualified in all material respects and nothing has occurred, whether
by action or by failure to act, which could cause the loss of such
qualification.
(u) Each of the Company and its Subsidiary carry, or are covered by, insurance
in such amounts and covering such risks as is adequate for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses in similar industries; all
such insurance is fully in force on the date hereof and will be fully in force
on each Closing Date.
(v) Each of the Company and its Subsidiary has made all filings, applications
and submissions required by, and possesses all approvals, licenses,
certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities necessary to
conduct its businesses (collectively, “Permits”), except for such Permits which
the failure to obtain would not have a Material Adverse Effect, and is in
compliance with the terms and conditions of all such Permits; all of such
Permits held by each of the Company and its Subsidiary are valid and in full
force and effect; there is no pending or threatened action, suit, claim or
proceeding which may cause any such Permit to be limited, revoked, cancelled,
suspended, modified or not renewed and each of the Company and its Subsidiary
has not received any notice of proceedings relating to the limitation,
revocation, cancellation, suspension, modification or non-renewal of any such
Permit which, singularly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect, whether or
not arising from transactions in the ordinary course of business, except as set
forth in or contemplated by the Base Prospectus or the Prospectus Supplement.
(w) PriceWaterhouseCoopers LLP, who has certified certain financial statements
of the Company and delivered their report with respect to the audited
consolidated financial statements and schedules included in the Base Prospectus,
the Prospectus Supplement or the Registration Statement, or incorporated by
reference therein, as the case may be, are independent public accountants with
respect to the Company within the meaning of the Securities Act and the Rules
and Regulations.
(x) Each of the Company and its Subsidiary has filed all foreign, federal, state
and local tax returns that are required to be filed or has requested extensions
thereof (except in any case in which the failure so to file would not have a
Material Adverse Effect, except as set forth in the Base Prospectus and the
Prospectus Supplement) and has paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith or as would not have a
Material Adverse Effect, except as set forth in the Base Prospectus and the
Prospectus Supplement.

9



--------------------------------------------------------------------------------



 



(y) The principal executive officer and principal financial officer of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), and the statements contained in any such certification
are complete and correct. The Company maintains “disclosure controls and
procedures” (as defined in Rule 13a-14(c) under the Exchange Act), and such
controls and procedures are designed (i) to ensure that information required to
be disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms and (ii) to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, as appropriate to allow timely decisions regarding required
disclosure. The Company does not have any material weaknesses in internal
controls, and there has been no fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls. The Company is otherwise in compliance in all respects with
all applicable effective provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated by the Commission (and intends to comply with all
applicable provisions that are not yet effective upon effectiveness).
(z) Each of the Company and its Subsidiary maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability of assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
(aa) Each of the Company and its Subsidiary (i) is in compliance in all material
respects with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) has not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except where such non-compliance with Environmental Laws, failure
to receive required permits, licenses or other approvals, or liability would
not, individually or in the aggregate, have a Material Adverse Effect, whether
or not arising from transactions in the ordinary course of business, except as
set forth in or contemplated by the Base Prospectus and the Prospectus
Supplement (exclusive of any supplement thereto). The Company has not been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.
(bb) There has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of medical wastes, toxic wastes, hazardous

10



--------------------------------------------------------------------------------



 



wastes or hazardous substances by the Company or its Subsidiary (or, to the
knowledge of the Company, any of their predecessors in interest) at, upon or
from any of the property now or previously owned or leased by the Company or its
Subsidiary in violation of any applicable Environmental Law which would require
remedial action under any applicable Environmental Law, except for any violation
or remedial action which would not cause, singularly or in the aggregate with
all such violations and remedial actions, a Material Adverse Effect; there has
been no material spill, discharge, leak, emission, injection, escape, dumping or
release of any kind onto such property or of any medical wastes, toxic wastes,
hazardous wastes or hazardous substances due to or caused by the Company or its
Subsidiary or with respect to which the Company or its Subsidiary had knowledge,
except for any such spill, discharge, leak, emission, injection, escapes,
dumpings or releases which would not cause or would not be reasonably likely to
cause, singularly or in the aggregate with all such spills, discharges, leaks,
emissions, injections, escapes, dumpings or releases, a Material Adverse Effect;
and the terms “hazardous substances,” “toxic wastes,” “hazardous wastes” and
“medical wastes” shall have the meanings specified in any applicable
Environmental Laws.
(cc) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
each of the Company and its Subsidiary, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singularly or in
the aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated by the Base Prospectus and the Prospectus Supplement.
(dd) Each of the Company and its Subsidiary own, possess, license or have other
rights to use all foreign and domestic patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, Internet domain names, know-how
and other intellectual property necessary for the conduct of the Company’s
business as now conducted or as proposed in the Base Prospectus and the
Prospectus Supplement to be conducted (collectively, the “Intellectual
Property”). Except as set forth in Schedule I and in the Base Prospectus and the
Prospectus Supplement (i) there are no rights of third parties to any such
Intellectual Property; (ii) to the Company’s knowledge, there is no infringement
by third parties of any such Intellectual Property; (iii) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s and its Subsidiary’s rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (iv) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property; (v) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company and its Subsidiary infringe or
otherwise violate any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any other fact which
would form a reasonable basis for any such claim;

11



--------------------------------------------------------------------------------



 



(vi) to the Company’s knowledge, there is no third-party patent or published
patent application which contains claims for which an Interference Proceeding
could be reasonably commenced against any patent or patent application that is
part of the Intellectual Property; (vii) there is no pending or, to the best of
the Company’s knowledge, threatened action, suit, proceeding or claim by others
claiming the ownership of and interest in the Intellectual Property; and
(viii) each of the Company and its Subsidiary have taken all steps necessary to
perfect its ownership of and interest in the Intellectual Property; except with
respect to clauses (i) through (vii) any right, infringement, action, or claim
which would not be likely to have a Material Adverse Effect.
(ee) No relationship, direct or indirect, exists between or among the Company on
the one hand and the directors, officers, stockholders, customers or suppliers
of the Company on the other hand which is required to be described in the Base
Prospectus and the Prospectus Supplement and which is not so described.
(ff) Neither the Company nor any other person associated with or acting on
behalf of the Company including, without limitation, any director, officer,
agent or employee of the Company or its Subsidiary, has, directly or indirectly,
while acting on behalf of the Company or its Subsidiary (i) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses, or received or retained any funds, relating to political activity;
(ii) made any unlawful payment from corporate funds to, or received or retained
any unlawful funds from, foreign or domestic government officials or employees
or to or from foreign or domestic political parties or campaigns; (iii) violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any other unlawful payment or received or retained any other unlawful
funds.
(gg) Neither the Company nor its Subsidiary is or, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Base Prospectus and the Prospectus Supplement, will become
an “investment company” as defined in the Investment Company Act of 1940, as
amended.
(hh) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Base
Prospectus and the Prospectus Supplement has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
(ii) Other than as contemplated by this Agreement, neither the Company nor its
Subsidiary is a party to any contract, agreement or understanding with any
person that would give rise to a valid claim against the Company or the
Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.
(jj) Neither the Company nor its Subsidiary has sustained, since the date of the
latest audited financial statements included in the Base Prospectus, the
Prospectus Supplement or the Registration Statement, or incorporated by
reference therein, as the case may be, any material loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and the Prospectus Supplement.

12



--------------------------------------------------------------------------------



 



(kk) Except as set forth in or as otherwise contemplated by the Registration
Statement, the Base Prospectus or the Prospectus Supplement, subsequent to the
respective dates as of which information is given in the Registration Statement,
the Base Prospectus and the Prospectus Supplement, there has not been (i) any
material adverse change, or any development that would reasonably be expected to
result in a material adverse change, in the business, properties, management,
financial condition or results of operations of the Company taken as a whole,
(ii) any transaction which is material to the Company taken as a whole,
(iii) any obligation, direct or contingent (including any off-balance sheet
obligations), incurred by the Company outside the ordinary course of business,
which is material to the Company taken as a whole, (iv) any change in the
capital stock (other than the issuance of shares of Common Stock upon exercise
of stock options and warrants disclosed as outstanding in the Registration
Statement, the Base Prospectus and the Prospectus Supplement and the grant of
options under existing stock option plans described in the Registration
Statement, the Base Prospectus and the Prospectus Supplement) or outstanding
indebtedness of the Company or (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company.
(ll) Any statistical and market-related data included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement are based on or
derived from sources that the Company believes to be reliable and accurate, and
the Company has obtained the written consent to the use of such data from such
sources to the extent required.
(mm) The Stock is registered under the Exchange Act and is duly listed and
admitted and authorized for trading, subject to official notice of issuance, on
the Nasdaq National Market (“Nasdaq”) and the Company has taken no action
designed to terminate, or likely to have the effect of terminating the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from Nasdaq, nor, except as described
on Schedule I hereto, has the Company received any information suggesting that
the Commission or the NASD is contemplating terminating or suspending such
registration or listing.
(nn) Neither the Company nor its Subsidiary nor any of their officers, directors
or affiliates has taken or will take, directly or indirectly, any action
designed or intended to stabilize or manipulate the price of any security of the
Company, or which caused or resulted in, or which might in the future reasonably
be expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.
(oo) Neither the Company nor its Subsidiary nor any of their officers, directors
or affiliates has offered, or caused any Placement Agent to offer, Stock to any
person with the intent to influence unlawfully (i) a customer or supplier of the
Company or its Subsidiary to alter the customer’s or supplier’s level or type of
business with the Company or its Subsidiary, or (ii) a trade journalist or
publication to write or publish favorable information about the Company or its
Subsidiary or any of their respective products or services.
(pp) There are no affiliations with the NASD among the Company’s officers,
directors or, to the knowledge of the Company, any five percent or greater
stockholder of the Company, except as set forth in the Base Prospectus, the

13



--------------------------------------------------------------------------------



 



Prospectus Supplement or the Registration Statement or otherwise disclosed in
writing to the Placement Agent.
(qq) The Company has provided the Placement Agent true, correct, and complete
copies of all documentation pertaining to any extension of credit in the form of
a personal loan made, directly or indirectly, by the Company to any director or
executive officer of the Company, or to any family member or affiliate of any
director or executive officer of the Company that is currently outstanding; and
since December 31, 2003, the Company has not, directly or indirectly, including
its Subsidiary: (i) extended credit, arranged to extend credit, or renewed any
extension of credit, in the form of a personal loan, to or for any director or
executive officer of the Company, or to or for any family member or affiliate of
any director or executive officer of the Company; or (ii) made any material
modification, including any renewal thereof, to any term of any personal loan to
any director or executive officer of the Company, or any family member or
affiliate of any director or executive officer, which loan was outstanding on
December 31, 2003, except as disclosed in the Base Prospectus, the Prospectus
Supplement or the Registration Statement.
(rr) The Company has taken all necessary actions to ensure that, upon and at all
times after the Nasdaq National Market shall have approved the Stock and the
Warrant Stock for inclusion, it will be in compliance with all applicable
corporate governance requirements set forth in the Nasdaq National Marketplace
Rules that are then in effect and is actively taking steps to ensure that it
will be in compliance with other applicable corporate governance requirements
set forth in the Nasdaq National Marketplace Rules not currently in effect upon
and all times after the effectiveness of such requirements.
(ss) No approval of the stockholders of the Company under the rules and
regulations of any trading market is required for the Company to issue and
deliver to the Purchasers the Securities and the Warrant Stock, including such
as may be required pursuant to Rule 4350 of the Nasdaq National Marketplace
Rules.
     Any certificate signed by any officer of the Company and delivered to the
Placement Agent or counsel for the Placement Agent in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company and its Subsidiary, as to the matters covered thereby, to the Placement
Agent and the Purchasers.
3. THE CLOSING.
     (a) First Closing. The time and date of closing and delivery of the
documents required to be delivered to the Placement Agent pursuant to Section 6
hereof in connection with the initial purchase and sale of the Firm Securities
(the “First Closing”) shall be at 10:00 A.M., local time, on August 16, 2005 at
the office of Guth|Christopher LLP, located at 10866 Wilshire Blvd, Suite 1250,
Los Angeles, California 90024. (the “First Closing Date”). At the First Closing,
the Company will cause the transfer agent for the Firm Stock and Firm Warrants
to deliver to each Purchaser the number of shares of Firm Stock and Firm
Warrants set forth on the signature page to such Purchaser’s Subscription
Agreement under the heading “Firm Shares” and “Firm Warrants,”,” respectively,
registered in the name of the Purchaser or, if so indicated on the Investor
Questionnaire attached as Exhibit A thereto, in the name of a nominee designated
by such Purchaser.

14



--------------------------------------------------------------------------------



 



     (b) Option Closing. Pursuant to the terms of the Subscription Agreements,
each Purchaser shall have the option (the “Option”) to purchase the number of
shares of Option Stock and Option Warrants set forth on the signature page to
such Purchaser’s Subscription Agreement under the headings “Option Shares” and
“Option Warrants,”,” respectively. The Option may be exercised as to all or any
part of the Option Securities at any time, and from time to time, during the
period beginning on the day after the First Closing Date (or, if such day is not
a Business Day, the next Business Day) and ending on the day which is ninety
(90) Business Days after the First Closing Date (or, if such day is not a
Business Day, the next Business Day) (the “Option Period”). No Option Securities
shall be sold and delivered unless the Purchaser purchases the Firm Securities
at the First Closing. The right to purchase the Option Securities or any portion
thereof may be surrendered and terminated at any time during the Option Period
upon notice by a Purchaser to the Company and the Placement Agent.
     The Option, if exercised, shall be exercised by written notice (the “Option
Notice”) being given to the Company and the Placement Agent by the Purchaser
setting forth the number of shares of Option Stock and Option Warrants to be
purchased by such Purchaser. The completion of the purchase and sale of Option
Securities (an “Option Closing”) will occur at a place and time (each, an
“Option Closing Date,” and together with the First Closing Date, the “Closing
Dates”) to be specified by the Company and the Placement Agent, and of which
such Purchaser will be notified in advance by the Placement Agent. Each Option
Closing shall in no event be earlier than two (2) Business Days nor later than
five (5) Business Days after written notice is given. At an Option Closing, the
Company will cause the transfer agent for the Securities to deliver to the
Purchaser the number of shares of Option Stock and Option Warrants as set forth
in the Option Notice registered in the name of the Purchaser or, if so indicated
on the Investor Questionnaire attached as Exhibit A to the Subscription
Agreement, in the name of a nominee designated by the Purchaser.



4. FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agent and the Purchasers:
(a) (i) to make no further amendment or supplement prior to the Closing Dates to
the Registration Statement or any amendment or supplement to the Prospectus
Supplement, without the Placement Agent’s consent, which consent shall not be
unreasonably withheld; (ii) for so long as the delivery of a prospectus is
required in connection with the offering or sale of the Securities or the
Warrant Stock, to advise the Placement Agent promptly after it receives notice
thereof, of the time when any amendment to the Registration Statement has been
filed or becomes effective or any supplement to the Prospectus Supplement or any
amended Prospectus Supplement has been filed and to furnish the Placement Agent
with copies thereof; (iii) subsequent to the date of the Prospectus Supplement
and for so long as the delivery of a prospectus is required in connection with
the offering or sale of the Securities and the Warrant Stock, to promptly file
all reports and any definitive proxy or information statements required to be
filed by the Company with the Commission and Nasdaq pursuant to Section 13(a),
15 or 15(d) of the Exchange Act subsequent to the date of the Prospectus
Supplement and for so long as the delivery of a prospectus is required in
connection with the offering or sale of the Securities and the Warrant Stock;
(iv) to advise the Placement Agent, promptly after it receives notices thereof,
(x) of any request by the Commission to amend the Registration Statement or to
amend or supplement the Prospectus Supplement or for additional information and
(y) of the

15



--------------------------------------------------------------------------------



 



issuance by the Commission, of any stop order suspending the effectiveness of
the Registration Statement or any post-effective amendment thereto or any order
directed at any Incorporated Document or any amendment or supplement thereto or
any order preventing or suspending the use of the Base Prospectus or the
Prospectus Supplement or any amendment or supplement thereto, of the suspension
of the qualification of the Securities for offering or sale in any jurisdiction,
of the institution or threatening of any proceeding for any such purpose, or of
any request by the Commission for the amending or supplementing of the
Registration Statement or Prospectus Supplement or for additional information;
and, (v) in the event of the issuance of any stop order or of any order
preventing or suspending the use of the Base Prospectus or Prospectus Supplement
or suspending any such qualification, promptly to use its reasonable best
efforts to obtain the withdrawal of such order.
(b) To comply with the Securities Act and the Exchange Act, and the Rules and
Regulations thereunder, so as to permit the completion of the distribution of
the Securities and the Warrant Stock as contemplated in this Agreement and the
Prospectus Supplement. If during the period in which a prospectus is required by
law to be delivered by a Placement Agent or a dealer in connection with the
distribution of Securities contemplated by the Prospectus Supplement and the
Warrant Stock, any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agent or counsel for
the Placement Agent, it becomes necessary to amend or supplement the Prospectus
Supplement in order to make the statements therein, in the light of the
circumstances existing at the time the Prospectus Supplement is delivered to a
purchaser, not misleading, or, if it is necessary at any time to amend or
supplement the Prospectus Supplement to comply with any law, the Company
promptly will prepare and file with the Commission, and furnish at its own
expense to the Placement Agent and to dealers, an appropriate amendment to the
Registration Statement or supplement to the Prospectus Supplement so that the
Prospectus Supplement as so amended or supplemented will not, in the light of
the circumstances when it is so delivered, be misleading, or so that the
Prospectus Supplement will comply with such law. Before amending the
Registration Statement or supplementing the Base Prospectus in connection with
the Offering, the Company will furnish the Placement Agent with a copy of such
proposed amendment or supplement and will not file such amendment or supplement
to which the Placement Agent reasonably objects.
(c) To furnish promptly to the Placement Agent and to counsel for the Placement
Agent a copy of the Registration Statement as originally filed with the
Commission, and each amendment thereto filed with the Commission, including all
consents and exhibits filed therewith.
(d) To deliver promptly to the Placement Agent such number of the following
documents as the Placement Agent shall reasonably request: (i) conformed copies
of the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits), (ii) the Base Prospectus,
(iii) the Prospectus Supplement (not later than 10:00 A.M., New York time, on
the Business Day following the execution and delivery of this Agreement) and any
amendment or supplement thereto (not later than 10:00 A.M., New York City time,
on the Business Day following the date of such amendment or supplement); and
(iv) any document incorporated by reference in the Base Prospectus or Prospectus
Supplement. The

16



--------------------------------------------------------------------------------



 



Company will pay the expenses of printing or other production of all documents
relating to the Offering.
(e) To make generally available to its stockholders as soon as practicable, but
in any event not later than eighteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Securities Act), an
earning statement of the Company (which need not be audited) complying with
Section 11(a) of the Securities Act and the Rules and Regulations (including, at
the option of the Company, Rule 158).
(f) To promptly take from time to time such actions as the Placement Agent may
reasonably request to qualify the Securities and the Warrant Stock for offering
and sale under the securities, or blue sky, laws of such jurisdictions
(including without limitation any post-filing requirements) as the Placement
Agent may designate and to continue such qualifications in effect for so long as
required for the distribution of the Securities and the Warrant Stock, and the
Company will pay the fee of the NASD in connection with its review of the
Offering, if applicable. The Company shall not be obligated to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
file a general consent to service of process in any jurisdiction.
(g) Not to directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock for
a period of 90 days from the date of the Prospectus Supplement without the prior
written consent of SG Cowen, other than the Company’s sale of the Securities and
issuance of shares or options to purchase shares pursuant to qualified stock
option plans, currently outstanding options, warrants or rights. If (i) the
Company issues an earnings release or material news or a material event relating
to the Company occurs during the last 17 days of the lock-up period, or
(ii) prior to the expiration of the lock-up period, the Company announces that
it will release earnings results during the 16-day period beginning on the last
day of the lock-up period, the restrictions imposed by this Section 4(g) shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.
(h) Prior to the First Closing Date, to furnish to the Placement Agent, as soon
as they have been prepared, copies of any unaudited interim consolidated
financial statements of the Company for any periods subsequent to the periods
covered by the financial statements appearing or incorporated by reference in
the Base Prospectus, the Prospectus Supplement or the Registration Statement.
(i) Prior to the First Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, unless in the judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law. In such event, the Company shall consult with
the Placement Agent as to the contents of such press release. During the period
from the First Closing Date to the final Closing Date, the Company agrees not to
issue any press release or other communication

17



--------------------------------------------------------------------------------



 



directly or indirectly or hold any press conference with respect to the Company,
its condition, financial or otherwise, or earnings, business affairs or business
prospects (except for routine oral marketing communications in the ordinary
course of business and consistent with the past practices of the Company and of
which the Placement Agent is notified), without (i) providing the Purchasers, at
the time of issuance, with a copy of any press release or other communication so
issued or (ii) preparing and filing with the Commission a Current Report on Form
8-K attaching as an exhibit thereto any written materials relating to such press
release, communication or press conference.
(j) To apply the net proceeds from the sale of the Securities as set forth in
the Prospectus Supplement under the heading “Use of Proceeds.”
(k) To comply in all material respects with all applicable securities and other
applicable laws, rules and regulations, including, without limitation, the
Sarbanes-Oxley Act, and use its best efforts to cause the Company’s directors
and officers, in their capacities as such, to comply with such laws, rules and
regulations, including, without limitation, the provisions of the Sarbanes-Oxley
Act.
(l) To engage and maintain, at its expense, a registrar and transfer agent for
the Stock.
(m) To not take any action prior to the First Closing Date which would require
the Prospectus Supplement to be amended or supplemented pursuant to
Section 4(b).
(n) To supply the Placement Agent with copies of all correspondence to and from,
and all documents issued to and by, the Commission in connection with the
registration of the Securities and the Warrant Stock under the Securities Act.
(o) The Company will use its best efforts to ensure that the Stock is quoted on
the Nasdaq National Market at the Closing Date.
(p) The Company shall reserve and keep available at all times, a sufficient
number of shares of Common Stock for the purpose of enabling the Company to
issue the Warrant Stock.
5. PAYMENT OF EXPENSES. The Company agrees with the Placement Agent to pay
(a) the costs incident to the authorization, issuance, sale, preparation and
delivery of the Securities and the Warrant Stock to the Purchasers and any taxes
payable in that connection; (b) the costs incident to the Registration of the
Securities and the Warrant Stock under the Securities Act; (c) the costs
incident to the preparation, printing and distribution of the Registration
Statement, Base Prospectus and Prospectus Supplement and any amendments and
exhibits thereto or any document incorporated by reference therein, and the
costs of printing, reproducing and distributing, this Agreement by mail, telex
or other means of communication; (d) the fees and expenses (including reasonable
related fees and expenses of counsel for the Placement Agent) incurred in
connection with filings made with the NASD, (e) any applicable listing or other
fees; (f) the fees and expenses of qualifying the Securities and the Warrant
Stock under the securities laws of the several jurisdictions as provided in
Section 4(f) and of preparing, printing and distributing Blue Sky Memoranda
(including related fees and expenses of counsel to the Placement Agent); (g) all
fees and expenses of the registrar and transfer agent of the Securities; (h) all
reasonable legal fees, expenses and costs

18



--------------------------------------------------------------------------------



 



incurred by the Placement Agent in connection with this Agreement and the
transactions contemplated hereby, and (i) all other costs and expenses incident
to the performance of the obligations of the Company under this Agreement
(including, without limitation, the fees and expenses of the Company’s counsel
and the Company’s independent accountants and the travel and other expenses
incurred by Company personnel in connection with any “roadshow” including,
without limitation, any expenses advanced by the Placement Agent on the
Company’s behalf (which will be promptly reimbursed)); provided that, except as
otherwise provided in Sections 7 and 9, the Company shall not be obligated to
pay for fees and expenses incurred by the Placement Agent in excess of $125,000.
6. Conditions to the Obligations of the Placement Agent and the Purchasers, and
the Sale of the Securities. The respective obligations of the Placement Agent
and the Purchasers, and the closing of the sale of the Securities hereunder are
subject to the accuracy, when made and on each Closing Date, of the
representations and warranties on the part of the Company and its Subsidiary
contained herein, to the accuracy of the statements of the Company and its
Subsidiary made in any certificates pursuant to the provisions hereof, to the
performance by the Company and its Subsidiary of their obligations hereunder,
and to each of the following additional terms and conditions:
(a) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
Any filings required to be made by the Company in accordance with Section 4(a)
shall have been timely filed with the Commission.
(b) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to each Closing Date that the Registration Statement, the Base
Prospectus or the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Placement Agent, is material or omits to state any fact which, in the opinion of
such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading.
(c) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Warrant Stock, the Registration Statement, the Base
Prospectus and the Prospectus Supplement and all other legal matters relating to
this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Placement Agent, and
the Company shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.
(d) The Placement Agent shall have received from Guth|Christopher LLP, such
counsel’s written opinion, addressed to the Placement Agent and the Purchasers
and dated as of (A) the First Closing Date and (B) the First Option Closing Date
(the “First Option Closing Date”), in form and substance reasonably satisfactory
to the Placement Agent as set forth in Exhibit C attached hereto.

19



--------------------------------------------------------------------------------



 



     Guth|Christopher LLP shall also have furnished to the Placement Agent a
written statement, addressed to the Placement Agent and dated as of (A) the
First Closing Date and (B) the First Option Closing Date, in form and substance
satisfactory to the Placement Agent, to the effect that (x) such counsel has
acted as counsel to the Company in connection with the preparation of the
Registration Statement, (y) based on such counsel’s examination of the
Registration Statement and such counsel’s investigations made in connection with
the preparation of the Registration Statement and conferences with certain
officers and employees of and with auditors for and counsel to the Company, such
counsel has no reason to believe that (I) the Registration Statement, as of its
effective date, contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading, or that the Base Prospectus or the
Prospectus Supplement contains any untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading or (II) any document incorporated by reference in the
Base Prospectus or the Prospectus Supplement or any further amendment or
supplement to any such incorporated document made by the Company prior to the
Closing Date, when they became effective or were filed with the Commission, as
the case may be, contained, in the case of a registration statement which became
effective under the Securities Act, any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or, in the case of other
documents which were filed under the Exchange Act with the Commission, any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; it being understood that such
counsel need express no opinion as to the financial statements or other
financial data contained in the Registration Statement, the Base Prospectus or
the Prospectus Supplement.
(e) The Placement Agent shall have received from Brown Raysman Millstein Felder
& Steiner LLP, such opinion or opinions, dated the First Closing Date and
addressed to the Placement Agent, with respect to the issuance and sale of the
Securities, the Registration Statement, the Base Prospectus, the Prospectus
Supplement (together with any supplement thereto) and other related matters as
the Placement Agent may reasonably require, and the Company shall have furnished
to such counsel such documents as they request for the purpose of enabling them
to pass upon such matters.
(f) The Company shall have furnished to the Placement Agent and the Purchasers a
certificate, dated as of each Closing Date , executed by its Chief Executive
Officer and its Chief Financial Officer stating that (i) such officers have
carefully examined the Registration Statement, the Base Prospectus and the
Prospectus Supplement and, in their opinion, the Registration Statement
(including the Base Prospectus) as of its effective date and the Prospectus
Supplement, as of each such effective date, did not include any untrue statement
of a material fact and did not omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(ii) since the effective date of the Registration Statement no event has
occurred which should have been set forth in a supplement or amendment to the
Registration Statement, the Base Prospectus or the Prospectus Supplement,
(iii) to

20



--------------------------------------------------------------------------------



 



their knowledge after reasonable investigation, as of such Closing Date, the
representations and warranties of the Company and its Subsidiary in this
Agreement are true and correct and the Company and its Subsidiary have complied
with all agreements and covenants contained in this Agreement and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date, (iv) subsequent to the date of the most recent financial
statements included or incorporated by reference in the Base Prospectus and the
Prospectus Supplement, there has been no change in the financial position or
results of operation of the Company and its Subsidiary that could have a
Material Adverse Effect, or any change, or any development including a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, business or prospects of the Company and its Subsidiary
taken as a whole, except as set forth in the Base Prospectus and the Prospectus
Supplement, and (v) the Registration Statement became effective on March 17,
2004, and to their knowledge, as of such Closing Date (I) no stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceedings for that purpose have been commenced or are pending before or are
contemplated by the Commission and (II) no action has been taken by any
governmental agency, body or official, and no injunction, restraining order or
order of any nature by any federal or state court has been issued, which would
prevent the issuance of the Securities.
(g) At the Execution Time, the Placement Agent shall have received from
PriceWaterhouseCoopers LLP a letter, addressed to the Placement Agent and dated
such date, in form and substance satisfactory to the Placement Agent
(i) confirming that they are independent certified public accountants with
respect to the Company within the meaning of the Securities Act and the Rules
and Regulations and (ii) stating the conclusions and findings of such firm with
respect to the financial statements and certain financial information contained
or incorporated by reference in the Base Prospectus and the Prospectus
Supplement.
(h) On (A) the First Closing Date and (B) the First Option Closing Date, the
Placement Agent shall have received a letter (the “bring-down letter”) from
PriceWaterhouseCoopers LLP addressed to the Placement Agent and dated as of such
Closing Date confirming, as of the date of the bring-down letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Base Prospectus and
the Prospectus Supplement as of a date not more than three Business Days prior
to the date of the bring-down letter), the conclusions and findings of such firm
with respect to the financial information and other matters covered by its
letter delivered to the Placement Agent concurrently with the execution of this
Agreement pursuant to Section 6(g).
(i) (i) Neither the Company nor its Subsidiary shall have sustained since the
date of the latest audited financial statements included or incorporated by
reference in the Base Prospectus and the Prospectus Supplement any loss or
interference with its business from fire, explosion, flood, terrorist act or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
or contemplated by the Base Prospectus and the Prospectus Supplement, and
(ii) since such date there shall not have been any change in the capital stock
or long-term debt of the Company or its Subsidiary or any

21



--------------------------------------------------------------------------------



 



change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiary, otherwise
than as set forth in or contemplated by the Base Prospectus and the Prospectus
Supplement, the effect of which, in any such case described in clause (i) or
(ii), is, in the judgment of the Placement Agent, so material and adverse as to
make it impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Base Prospectus
and the Prospectus Supplement.
(j) The Stock is registered under the Exchange Act and, as of the Closing Date,
the Stock shall be listed and admitted and authorized for trading on the Nasdaq
National Market, and satisfactory evidence of such actions shall have been
provided to the Placement Agent. The Company shall have taken no action designed
to, or likely to have the effect of terminating the registration of the Stock
under the Exchange Act or delisting or suspending from trading the Stock from
Nasdaq, nor, except as set forth on Schedule I, has the Company received any
information suggesting that the Commission or Nasdaq is contemplating
terminating such registration or listing.
(k) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Nasdaq National Market or the American Stock
Exchange or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by Federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities, or the subject of an act
of terrorism, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States or (iv) there shall have occurred any other calamity or
crisis or any change in general economic, political or financial conditions in
the United States or elsewhere, if the effect of any such event in clause
(iii) or (iv) makes it, in the sole judgment of the Placement Agent,
impracticable or inadvisable to proceed with the sale or delivery of the
Securities and the Warrant Stock on the terms and in the manner contemplated by
the Base Prospectus and the Prospectus Supplement.
(l) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of each Closing Date, prevent the issuance or sale of the
Securities or the Warrant Stock or materially and adversely affect or
potentially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of each Closing
Date which would prevent the issuance or sale of the Securities or the Warrant
Stock or materially and adversely affect or potentially and adversely affect the
business or operations of the Company.

22



--------------------------------------------------------------------------------



 



(m) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Offering, including as an exhibit thereto
this Agreement and any other documents relating thereto.
(n) The Company shall have entered into Subscription Agreements with each of the
Purchasers and such agreements shall be in full force and effect.
(o) Prior to each Closing Date, the Company shall have furnished to SG Cowen
such further information, certificates and documents as SG Cowen may reasonably
request.
     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Placement Agent.
7. Indemnification and Contribution.
(a) The Company shall indemnify and hold harmless the Placement Agent, its
officers, employees, representatives and agents and each person, if any, who
controls the Placement Agent within the meaning of the Securities Act
(collectively the “Placement Agent Indemnified Parties” and each a “Placement
Agent Indemnified Party”) against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which that Placement Agent
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Base Prospectus, the Registration Statement or the
Prospectus Supplement or in any amendment or supplement thereto, (ii) the
omission or alleged omission to state in the Base Prospectus, the Registration
Statement or the Prospectus Supplement or in any amendment or supplement thereto
a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iii) any breach of the representations and
warranties of the Company contained herein or (iv) any act or failure to act, or
any alleged act or failure to act, by the Placement Agent in connection with, or
relating in any manner to, the Securities, the Warrant Stock or the Offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon matters
covered by clause (i), (ii) or (iii) above; (provided that the Company shall not
be liable in the case of any matter covered by this clause (iv) to the extent
that it is determined in a final judgment by a court of competent jurisdiction
that such loss, claim, damage, liability or action resulted directly from any
such act or failure to act undertaken or omitted to be taken by such Placement
Agent through its gross negligence or willful misconduct) and shall reimburse
each Placement Agent Indemnified Party promptly upon demand for any legal or
other expenses reasonably incurred by that Placement Agent Indemnified Party in
connection with investigating or preparing to defend or defending against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or action arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from the Base Prospectus, the Registration Statement or the Prospectus
Supplement or any such amendment or supplement in reliance upon and in
conformity with written

23



--------------------------------------------------------------------------------



 



information furnished to the Company by or on behalf of the Placement Agent
specifically for use therein, which information the parties hereto agree is
limited to the Placement Agent’s Information (as defined in Section 15). This
indemnity agreement is not exclusive and will be in addition to any liability,
which the Company might otherwise have and shall not limit any rights or
remedies which may otherwise be available at law or in equity to each Placement
Agent Indemnified Party.
(b) The Placement Agent shall indemnify and hold harmless the Company its
officers, employees, representatives and agents, each of its directors and each
person, if any, who controls the Company within the meaning of the Securities
Act (collectively the “Company Indemnified Parties” and each a “Company
Indemnified Party”) against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which the Company Indemnified
Parties may become subject, under the Securities Act or otherwise, insofar as
such loss, claim, damage, liability or action arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Base Prospectus, the Registration Statement or the Prospectus
Supplement or in any amendment or supplement thereto or (ii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Placement
Agent specifically for use therein, and shall reimburse the Company Indemnified
Parties for any legal or other expenses reasonably incurred by such parties in
connection with investigating or preparing to defend or defending against or
appearing as third party witness in connection with any such loss, claim,
damage, liability or action as such expenses are incurred; provided that the
parties hereto hereby agree that such written information provided by the
Placement Agent consists solely of the Placement Agent’s Information. This
indemnity agreement is not exclusive and will be in addition to any liability,
which the Placement Agent and the Purchasers might otherwise have and shall not
limit any rights or remedies which may otherwise be available at law or in
equity to the Company Indemnified Parties. Notwithstanding the provisions of
this Section 7(b), in no event shall any indemnity by the Placement Agent under
this Section 7(b) exceed the total compensation received by such Placement Agent
in accordance with Section 1(e).
(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 7 except to the extent it has been materially
prejudiced by such failure; and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 7. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the

24



--------------------------------------------------------------------------------



 



indemnified party of its election to assume the defense of such claim or action,
the indemnifying party shall not be liable to the indemnified party under this
Section 7 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that any indemnified party shall have
the right to employ separate counsel in any such action and to participate in
the defense thereof but the fees and expenses of such counsel shall be at the
expense of such indemnified party unless (i) the employment thereof has been
specifically authorized by the indemnifying party in writing, (ii) such
indemnified party shall have been advised by such counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party and in the reasonable judgment of such
counsel it is advisable for such indemnified party to employ separate counsel or
(iii) the indemnifying party has failed to assume the defense of such action in
accordance with the terms hereof and employ counsel reasonably satisfactory to
the indemnified party, in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such action on behalf of such indemnified party,
it being understood, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties, which firm shall be designated in writing by the Placement Agent, if
the indemnified parties under this Section 7 consist of any Placement Agent
Indemnified Party, or by the Company if the indemnified parties under this
Section 7 consist of any Company Indemnified Parties. Each indemnified party, as
a condition of the indemnity agreements contained in Sections 7(a) and 7(b)
shall use all reasonable efforts to cooperate with the indemnifying party in the
defense of any such action or claim. Subject to the provisions of Section 7(d)
below, no indemnifying party shall be liable for any settlement, compromise or
consent to the entry of judgment in connection with any such action effected
without its written consent (which consent shall not be unreasonably withheld),
but if settled with its written consent or if there be a final judgment for the
plaintiff in any such action (other than a judgment entered with the consent of
such indemnified party), the indemnifying party agrees to indemnify and hold
harmless any indemnified party from and against any loss or liability by reason
of such settlement or judgment.
(d) If at any time an indemnified party shall have requested that an
indemnifying party reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by this Section 7 effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the request for reimbursement, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.
(e) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under Section 7(a) or 7(b),
then each indemnifying party shall, in lieu of indemnifying such indemnified
party,

25



--------------------------------------------------------------------------------



 



contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Placement Agent on the other
from the offering of the Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and the
Placement Agent on the other with respect to the statements or omissions which
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Placement Agent on the other
with respect to such offering shall be deemed to be in the same proportion as
the total net proceeds from the offering of the Securities purchased under this
Agreement (before deducting expenses) received by the Company bears to the total
compensation received by the Placement Agent with respect to the Securities
purchased under this Agreement. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Placement
Agent on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission; provided that the parties hereto agree that the written
information furnished to the Company by the Placement Agent for use in the
Prospectus Supplement consists solely of the Placement Agent’s Information. The
Company and the Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 7(e) were to be determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 7(e) shall be
deemed to include, for purposes of this Section 7(e), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7(e), the Placement Agent shall not be required to
contribute any amount in excess of the total compensation received by such
Placement Agent in accordance with Section 1(e) less the amount of any damages
which such Placement Agent has otherwise paid or become liable to pay by reason
of any untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
8. Termination. The obligations of the Placement Agent hereunder and of the
Purchasers under the Subscription Agreements may be terminated by the Placement
Agent, in its absolute discretion by notice given to the Company prior to
delivery (including electronic delivery) of and payment for the Securities if,
prior to that time, any of the events described in Sections 6(i) or 6(l) have
occurred or if the Purchasers shall decline to purchase the Securities for any
reason permitted under this Agreement or the Subscription Agreements.
9. Reimbursement of Placement Agent’s Expenses. If the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Placement Agent and the Purchasers set forth in Section 6 hereof is not
satisfied, because of

26



--------------------------------------------------------------------------------



 



any termination pursuant to Section 8 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by the
Placement Agent, the Company will reimburse the Placement Agent upon demand for
all out-of-pocket expenses (including fees and disbursements of counsel and any
expenses advanced by the Placement Agent on the Company’s behalf) that shall
have been incurred by the Placement Agent in connection with this Agreement and
the proposed purchase and sale of the Securities and, upon demand, the Company
shall pay the full amount thereof to SG Cowen.
10. Successors; Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Placement Agent, the Purchasers,
the Company, and their respective successors. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person other than
the persons mentioned in the preceding sentence any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agent Indemnified Parties and the
Purchasers (provided that the Purchasers may only rely on the indemnities of the
Company contained in this Agreement to the extent they are in connection with a
third party claims) and the indemnities of the Placement Agent shall also be for
the benefit of the Company Indemnified Parties. It is understood that the
Placement Agent’s responsibilities to the Company are solely contractual in
nature and the Placement Agent does not owe the Company, or any other party, any
fiduciary duty as a result of this Agreement.
11. Survival of Indemnities, Representations, Warranties, etc. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities and the
Warrant Stock.
12. Notices. All statements, requests, notices and agreements hereunder shall be
in writing, and:
(a) if to the Placement Agent, shall be delivered or sent by mail, telex or
facsimile transmission to SG Cowen & Co., LLC, 1221 Avenue of the Americas, New
York, New York 10020, Attention: Veronica Iuliano, Esq. (Fax: (212) 278-7995),
with a copy to: Brown Raysman Millstein Felder & Steiner LLP, 900 Third Avenue,
New York, New York 10022, Attention: Stuart Bressman, Esq. (Fax: 212-895-2900).
(b) if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to Superconductor Technologies Inc., 460 Ward Drive, Santa Barbara,
California, 93111, Attention: Martin S. McDermut (Fax: 805-967-0342), with a
copy to: Guth|Christopher LLP, 10866 Wilshire Blvd, Suite 1250, Los Angeles,
California 90024, Attention: Lisa Hamilton Klein, Esq. (Fax: 310-470-8354).
13. Definitions of Certain Terms. The terms which follow, when used in this
Agreement, shall have the meanings indicated.

27



--------------------------------------------------------------------------------



 



     “Business Day” shall mean any day on which the Nasdaq National Market is
open for trading.
     “Effective Date” shall mean each date and time that the Registration
Statement (and any post-effective amendment or amendments thereto) became or
becomes effective.
     “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.
     “Interference Proceeding” shall have the meaning set forth in 35 U.S.C. §
135.
     “To the Company’s knowledge” and words of similar import shall mean that
which any director or officer of the Company knows or should have known using
the exercise of reasonable due diligence.
14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
15. Placement Agent’s Information. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the statements concerning the Placement Agent contained in
the third paragraph under the heading “Plan of Distribution” in the Prospectus
Supplement.
16. Partial Unenforceability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
17. General. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Placement Agent.
18. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

28



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

                              Very truly yours,
 
                            SUPERCONDUCTOR TECHNOLOGIES INC.
 
                   
 
      By:            
 
                   
 
          Name:        
 
          Title:        
 
                    Accepted as of
the date first above written:                
 
                    SG COWEN & CO., LLC                
 
                   
By:
                   
 
                   
 
  Name:                
 
  Title:                

29



--------------------------------------------------------------------------------



 



Exhibit A
Form of Subscription Agreement

30



--------------------------------------------------------------------------------



 



Exhibit B
Form of Warrant

31



--------------------------------------------------------------------------------



 



Exhibit C
Legal Opinion of Guth|Christopher LLP

32



--------------------------------------------------------------------------------



 



Schedule I
Exceptions
2(g) The Company’s lender Silicon Valley Bank has a security interest in the
stock of the Subsidiary.
2(dd) There is a pending third party objection to Superconductor’s Amplink
trademark registration.
2(mm) and 6(j) The Company has received a notice of deficiency from NASDAQ which
was filed on a Form 8-K dated April 4, 2005.

33